Citation Nr: 1011427	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard 
from February 1974 to May 1974 and with the United States 
Army from November 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing 
loss.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated December 2007, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  In 
February 2010, the Veteran's representative stated that the 
Veteran wished to cancel his hearing request.  Thus, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that participating in an artillery unit 
for approximately three years during his military service 
caused his current bilateral hearing loss.  The Veteran 
asserts that service connection is warranted for his hearing 
loss.  

Service treatment records contain no complaints, treatment, 
or diagnosis of bilateral hearing loss.  Upon discharge from 
service, clinical evaluation of the ears was normal, and 
audiometric testing showed normal hearing as reflected in the 
March 1977 expiration of term of service (ETS) physical 
examination report.  

Review of the record shows that in August 2008, the Veteran 
was afforded a VA audiological examination.  During the 
examination, the Veteran informed the examiner that his 
military job was a tactical field wireman with an assignment 
to an artillery unit.  He reported exposure to loud noises 
from 109 Howitzers and denied the use of hearing protection.  
After discharge from service, the Veteran worked in a city 
water department performing water line repair for 
approximately eleven years.  Thereafter, he worked for nine 
years as a furniture mover.  He denied loud noise exposure 
while moving furniture and recreational noise exposure.  
In the August 2008 VA examination report, the VA examiner 
sated that puretone audiometric testing for the right ear 
revealed mild sensorineural hearing loss rising to normal 
limits from 250 Hertz through 2000 Hertz, with mild to 
moderately severe sensorineural hearing loss from 3000 
through 8000 Hertz.  Similarly, the left ear demonstrated 
mild sensorineural hearing loss rising to normal limits from 
250 Hertz through 3000 Hertz, with moderate to moderately 
severe sensorineural hearing loss from 3000 Hertz through 
8000 Hertz.  Upon review of the claims file and audiometric 
testing results, the VA examiner noted a slight shift 
bilaterally with regards to the Veteran's hearing at 
enlistment and upon discharge from service.  He concluded, 
however, that the thresholds were still within normal limits.  
Additionally, he determined that audiological testing 
conducted at this examination reflected hearing within normal 
limits bilaterally for compensation and pension purposes.  
Therefore, he opined that the Veteran's current complaints of 
bilateral hearing loss "is not caused by or a result of the 
[V]eteran's military experience or acoustic trauma during his 
military experience."  

Based upon the evidence of record, the Board finds that an 
additional VA examination is necessary to determine whether 
the Veteran's bilateral hearing loss is related to his active 
service.  As previously mentioned, the August 2008 VA 
examiner concluded that the Veteran's current complaints of 
hearing loss are not related to his military service because 
the current objective audiological findings do not show 
hearing loss.  However, the VA examiner diagnosed the Veteran 
with mild to moderately severe sensorineural hearing loss in 
the right hear and moderate to moderately severe 
sensorineural hearing loss in the left ear.  More 
importantly, the reported puretone thresholds listed in the 
objective findings reflect right ear hearing loss for 
compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, 
given the inconsistencies within the VA examination report, 
the Board finds that another VA examination is necessary to 
clarify both the nature and etiology of the Veteran's 
bilateral hearing loss.  

The Board also notes that the dates of active duty, active 
duty for training (ACDUTRA), and/or inactive duty training 
(INACDUTRA) are not clearly of record.  In order to properly 
adjudicate the claim of service connection for bilateral 
hearing loss, all periods of active duty, ACDUTRA and/or 
INACDUTRA must be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the U.S. Army 
Reserves, or any other appropriate 
agency, to list the specific dates of the 
Veteran's active duty, ACDUTRA, and/or 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All service treatment records during his 
active military service, ACDUTRA, and/or 
INACDUTRA should be obtained and 
associated with the claims folder.  All 
records/responses received should be 
associated with the claims file.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and any 
report must indicate whether the claims 
file was reviewed.  The examination 
should include a diagnosis based upon 
auditory threshold testing in accordance 
with 38 C.F.R. § 3.385.  Based on the 
examination and review of the record, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that any currently diagnosed hearing 
loss is related to the Veteran's period 
of service.  The VA examiner is also 
requested to reconcile the medical 
opinion provided by the August 2008 VA 
examiner to the one newly provided.  A 
rationale for any opinion advanced should 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  

3.  Review the examination report to 
ensure compliance with the above 
discussed remand request.  If the report 
is deficient in any manner, please take 
corrective action.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  Also afford the 
Veteran's representative an opportunity 
to submit a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


